Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of April 21, 2004

 

by and between

 

SHUFFLE MASTER, INC.

 

and

 

DEUTSCHE BANK SECURITIES INC.

GOLDMAN, SACHS & CO.

 

1.25% Contingent Convertible Senior Notes Due 2024

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions.

 

 

 

 

2.

Shelf Registration.

 

 

 

 

3.

Liquidated Damages.

 

 

 

 

4.

Registration Procedures.

 

 

 

 

5.

Registration Expenses.

 

 

 

 

6.

Indemnification.

 

 

 

 

7.

Rules 144 and 144A.

 

 

 

 

8.

Underwritten Registrations.

 

 

 

 

9.

Miscellaneous.

 

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is dated as of April 21,
2004, by and between Shuffle Master, Inc., a Minnesota corporation (the
“Company”), and Deutsche Bank Securities Inc. and Goldman, Sachs & Co.
(together, the “Initial Purchasers”).

 

This Agreement is entered into in connection with the Purchase Agreement dated
April 15, 2004 (the “Purchase Agreement”) between the Company and the Initial
Purchasers, which provides for the sale by the Company to the Initial Purchasers
of $125,000,000 aggregate principal amount of the Company’s 1.25% Contingent
Convertible Senior Notes Due 2024 (the “Firm Notes”), plus up to an additional
$25,000,000 aggregate principal amount of the same which the Initial Purchasers
may subsequently elect to purchase (and have so elected) pursuant to the terms
of the Purchase Agreement (the “Option Notes” and, together with the Firm Notes,
the “Notes”), which are convertible into cash and common stock, par value $.01
per share, of the Company (the “Underlying Shares”), together with the rights
evidenced by such Common Stock to the extent provided for in the Shareholder
Rights Agreement dated as of June 26, 1998 between the Company and Norwest Bank
Minnesota, N.A., as Rights Agent.  The Notes are being issued pursuant to an
Indenture dated as of the date hereof (the “Indenture”), by and between the
Company and Wells Fargo Bank, National Association, as Trustee.

 

In order to induce the Initial Purchasers to enter into the Purchase Agreement,
the Company has agreed to provide the registration rights set forth in this
Agreement for the benefit of the Initial Purchasers and subsequent holders of
the Notes or Underlying Shares as provided herein.  The execution and delivery
of this Agreement is a condition to the Initial Purchasers’ obligation to
purchase the Firm Notes under the Purchase Agreement.

 

The parties hereto hereby agree as follows:

 


1.                                       DEFINITIONS.  AS USED IN THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

 

“Agreement”:  See the first introductory paragraph hereto.

 

“Amendment Effectiveness Deadline Date”:  See Section 2(d)(i) hereof.

 

“Amount of Registrable Notes”:  With respect to Notes constituting Registrable
Securities, the aggregate principal amount of all such Notes then outstanding.

 

“Amount of Registrable Securities”:  (a) With respect to Notes constituting
Registrable Securities, the aggregate principal amount of all such Notes then
outstanding, (b) with respect to Underlying Shares constituting Registrable
Securities, the aggregate number of such Underlying Shares outstanding
multiplied by the Conversion Price (as defined in the Indenture) in effect at
the time of computing the Amount of Registrable Securities or, if no Notes are
then outstanding, the Conversion Price shall be calculated as if the Notes were
continuously outstanding to the date of calculation, giving effect to any
adjustments to the Conversion Price set forth in the Indenture as if the
Indenture continued to be in effect, and (c) with respect to combinations
thereof, the sum of (a) and (b) for the relevant Registrable Securities.

 

--------------------------------------------------------------------------------


 

“Business Day”:  Any day that is not a Saturday, Sunday or a day on which
banking institutions in the City of New York are authorized or required by law
or executive order to be closed.

 

“Closing Date”:  April 21, 2004.

 

“Company”:  See the first introductory paragraph hereto.

 

“Controlling Person”:  See Section 6 hereof.

 

“Damages Payment Date”:  See Section 3(c) hereof.

 

“Deferral Period”:  See Section 3(b) hereof.

 

“Depositary”:  The Depository Trust Company until a successor is appointed by
the Company.

 

“Designated Counsel”:  One nationally recognized firm of counsel experienced in
securities laws matters chosen by the Holders of a majority in Amount of
Registrable Securities to be included in a Registration Statement for a Shelf
Registration, with the consent of the Company (which consent will not be
unreasonably withheld).

 

“Effectiveness Date”:  The 210th day after the Closing Date.

 

“Effectiveness Period”:  See Section 2(a) hereof.

 

“Exchange Act”:  The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.

 

“Filing Date”:  The 120th day after the Closing Date.

 

“Firm Notes”:  See the second introductory paragraph hereto.

 

“Holder”:  Any beneficial owner from time to time of Registrable Securities.

 

“Indemnified Holder”:  See Section 6 hereof.

 

“Indemnified Person”:  See Section 6 hereof.

 

“Indemnifying Person”:  See Section 6 hereof.

 

“Indenture”:  See the second introductory paragraph hereto.

 

“Initial Purchasers”:  See the first introductory paragraph hereto.

 

“Initial Shelf Registration”:  See Section 2(a) hereof.

 

“Inspectors”:  See Section 4(k) hereof.

 

2

--------------------------------------------------------------------------------


 

“Liquidated Damages”:  See Section 3(a) hereof.

 

“Notes”:  See the second introductory paragraph hereto.

 

“Notice and Questionnaire”: means a written notice delivered to the Company
containing substantially the information called for by the Form of Selling
Securityholder Notice and Questionnaire attached as Appendix A to the Offering
Memorandum of the Company relating to the Notes.

 

“Option Notes”:  See the second introductory paragraph hereto.

 

“Person”: An individual, partnership, corporation, limited liability company,
unincorporated association, trust or joint venture, or a governmental agency or
political subdivision thereof.

 

“Prospectus”: The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement,
and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

 

“Purchase Agreement”:  See the second introductory paragraph hereto.

 

“Records”:  See Section 4(k) hereof.

 

“Registrable Notes”:  All Notes until the earliest to occur of (i) a
Registration Statement covering such Notes having been declared effective by the
SEC and such Notes having been disposed of in accordance with such effective
Registration Statement, (ii) such Notes having been sold in compliance with Rule
144 or being able to (except with respect to affiliates of the Company within
the meaning of the Securities Act) be sold in compliance with Rule 144(k) or
(iii) such Notes ceasing to be outstanding.

 

“Registrable Securities”:  All Notes and all Underlying Shares upon original
issuance thereof and at all times subsequent thereto until the earliest to occur
of (i) a Registration Statement covering such Notes and Underlying Shares having
been declared effective by the SEC and such Notes or Underlying Shares having
been disposed of in accordance with such effective Registration Statement, (ii)
such Notes or Underlying Shares having been sold in compliance with Rule 144 or
being able to (except with respect to affiliates of the Company within the
meaning of the Securities Act) be sold in compliance with Rule 144(k), or (iii)
such Notes or Underlying Shares ceasing to be outstanding.

 

 “Registration Default”:  See Section 3(a) hereof.

 

“Registration Statement”: Any registration statement of the Company filed with
the SEC pursuant to the provisions of this Agreement, including the Prospectus,
amendments and

 

3

--------------------------------------------------------------------------------


 

supplements to such registration statement, including post-effective amendments,
all exhibits and all documents incorporated by reference or deemed to be
incorporated by reference in such registration statement.

 

“Rule 144”: Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer of such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.

 

“Rule 144A”: Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

 

“Rule 415”: Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC”:  The U.S. Securities and Exchange Commission.

 

“Securities Act”:  The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Selling Holder”: On any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.

 

“Shelf Registration”:  See Section 2(b) hereof.

 

“Shelf Registration Statement”:  See Section 2(b) hereof.

 

“Subsequent Shelf Registration”:  See Section 2(b) hereof.

 

“TIA”:  The Trust Indenture Act of 1939, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Trustee”:  The Trustee under the Indenture.

 

“Underlying Shares”:  See the second introductory paragraph hereto.

 

“Underwritten Registration” or “Underwritten Offering”: A registration in which
Registrable Securities are sold to an underwriter for reoffering to the public.

 


2.                                       SHELF REGISTRATION.


 


(A)                          SHELF REGISTRATION.  THE COMPANY SHALL FILE WITH
THE SEC A REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE ON A CONTINUOUS
BASIS PURSUANT TO RULE 415 COVERING ALL OF THE REGISTRABLE SECURITIES (THE
“INITIAL SHELF REGISTRATION”) ON OR PRIOR TO THE FILING DATE.

 

4

--------------------------------------------------------------------------------


 

The Initial Shelf Registration shall be on Form S-3 or another appropriate form
permitting registration of the Registrable Securities for resale by Holders in
the manner or manners designated by them (excluding Underwritten Offerings) and
set forth in the Initial Shelf Registration.  The Company shall not permit any
securities other than the Registrable Securities to be included in the Initial
Shelf Registration or any Subsequent Shelf Registration (as defined below).

 

The Company shall use its commercially reasonable efforts to cause the Initial
Shelf Registration to be declared effective under the Securities Act on or prior
to the Effectiveness Date and to keep the Initial Shelf Registration
continuously effective under the Securities Act until the date (A) that is two
years after the Closing Date, or if later, the date on which the Option Notes
were issued, (such period, as it may be shortened pursuant to clauses (i), (ii)
or (iii) immediately following, the “Effectiveness Period”), or such shorter
period ending when (i) all of the Registrable Securities covered by the Initial
Shelf Registration have been sold in the manner set forth and as contemplated in
the Initial Shelf Registration, (ii) the date on which all the Registrable
Securities (x) held by Persons who are not affiliates of the Company may be
resold pursuant to Rule 144(k) under the Securities Act or (y) cease to be
outstanding, (iii) all the Registrable Securities have been resold pursuant to
Rule 144 under the Securities Act or (B) a Subsequent Shelf Registration
covering all of the Registrable Securities has been declared effective under the
Securities Act.

 


(B)                         SUBSEQUENT SHELF REGISTRATIONS.  IF THE INITIAL
SHELF REGISTRATION CEASES TO BE EFFECTIVE FOR ANY REASON AT ANY TIME DURING THE
EFFECTIVENESS PERIOD (OTHER THAN BECAUSE OF THE SALE OF ALL OF THE REGISTRABLE
SECURITIES REGISTERED THEREUNDER), THE COMPANY SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN THE PROMPT WITHDRAWAL OF ANY ORDER SUSPENDING THE
EFFECTIVENESS THEREOF, AND IN ANY EVENT SHALL WITHIN 45 DAYS OF SUCH CESSATION
OF EFFECTIVENESS AMEND THE INITIAL SHELF REGISTRATION IN A MANNER REASONABLY
EXPECTED BY THE COMPANY TO OBTAIN THE WITHDRAWAL OF THE ORDER SUSPENDING THE
EFFECTIVENESS THEREOF, OR FILE AN ADDITIONAL “SHELF” REGISTRATION STATEMENT
PURSUANT TO RULE 415 COVERING ALL OF THE REGISTRABLE SECURITIES (A “SUBSEQUENT
SHELF REGISTRATION”).  IF A SUBSEQUENT SHELF REGISTRATION IS FILED, THE COMPANY
SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE SUBSEQUENT SHELF
REGISTRATION TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS SOON AS
PRACTICABLE AFTER SUCH FILING (OR IF FILED DURING A DEFERRAL PERIOD, AFTER
EXPIRATION OF SUCH DEFERRAL PERIOD) AND TO KEEP SUCH REGISTRATION STATEMENT
CONTINUOUSLY EFFECTIVE FOR THE BALANCE OF THE EFFECTIVENESS PERIOD.  AS USED
HEREIN, THE TERM “SHELF REGISTRATION” MEANS THE INITIAL SHELF REGISTRATION OR
ANY SUBSEQUENT SHELF REGISTRATION AND THE TERM “SHELF REGISTRATION STATEMENT”
MEANS ANY REGISTRATION STATEMENT FILED IN CONNECTION WITH A SHELF REGISTRATION.


 


(C)                          SUPPLEMENTS AND AMENDMENTS.  THE COMPANY SHALL
PROMPTLY SUPPLEMENT AND AMEND A SHELF REGISTRATION IF REQUIRED BY THE RULES,
REGULATIONS OR INSTRUCTIONS APPLICABLE TO THE REGISTRATION FORM USED FOR SUCH
SHELF REGISTRATION, IF REQUIRED BY THE SECURITIES ACT, OR IF REASONABLY
REQUESTED BY THE HOLDERS OF A MAJORITY IN AMOUNT OF REGISTRABLE SECURITIES
COVERED BY SUCH SHELF REGISTRATION STATEMENT.


 


(D)                         NOTICE AND QUESTIONNAIRE.  EACH HOLDER AGREES THAT
IF SUCH HOLDER WISHES TO SELL REGISTRABLE SECURITIES PURSUANT TO A SHELF
REGISTRATION STATEMENT AND RELATED PROSPECTUS,


 


5

--------------------------------------------------------------------------------



 


IT WILL DO SO ONLY IN ACCORDANCE WITH THIS SECTION 2(D) AND SECTION 4A HEREOF. 
EACH HOLDER WISHING TO SELL REGISTRABLE SECURITIES PURSUANT TO A SHELF
REGISTRATION STATEMENT AND RELATED PROSPECTUS WHEN THE INITIAL SHELF
REGISTRATION STATEMENT FIRST BECOMES EFFECTIVE AGREES TO DELIVER A NOTICE AND
QUESTIONNAIRE TO THE COMPANY AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE DATE
THAT THE INITIAL SHELF REGISTRATION IS DECLARED EFFECTIVE UNDER THE SECURITIES
ACT.  FROM AND AFTER THE DATE THE INITIAL SHELF REGISTRATION STATEMENT IS
DECLARED EFFECTIVE, THE COMPANY SHALL, AS PROMPTLY AS PRACTICABLE AFTER THE DATE
A FULLY COMPLETED AND LEGIBLE NOTICE AND QUESTIONNAIRE, TOGETHER WITH SUCH OTHER
INFORMATION AS THE COMPANY MAY REASONABLY REQUEST, IS RECEIVED BY THE COMPANY,
AND IN ANY EVENT UPON THE LATER OF (X) FORTY-FIVE (45) DAYS AFTER SUCH DATE OR
(Y) TEN (10) BUSINESS DAYS AFTER THE EXPIRATION OF ANY DEFERRAL PERIOD IN EFFECT
WHEN THE NOTICE AND QUESTIONNAIRE IS RECEIVED BY THE COMPANY:


 


(I)                                     IF REQUIRED BY APPLICABLE LAW, FILE WITH
THE SEC A POST-EFFECTIVE AMENDMENT TO THE SHELF REGISTRATION STATEMENT  OR A
SUBSEQUENT SHELF REGISTRATION OR PREPARE AND, IF REQUIRED BY APPLICABLE LAW,
FILE A SUPPLEMENT TO THE RELATED PROSPECTUS OR A SUPPLEMENT OR AMENDMENT TO ANY
DOCUMENT INCORPORATED THEREIN BY REFERENCE OR FILE ANY OTHER REQUIRED DOCUMENT
SO THAT THE HOLDER DELIVERING SUCH NOTICE AND QUESTIONNAIRE IS NAMED AS A
SELLING SECURITYHOLDER IN THE SHELF REGISTRATION STATEMENT AND THE RELATED
PROSPECTUS IN SUCH A MANNER AS TO PERMIT SUCH HOLDER TO DELIVER SUCH PROSPECTUS
TO PURCHASERS OF THE REGISTRABLE SECURITIES (SUBJECT TO THE RIGHTS OF THE
COMPANY UNDER SECTION 3(B) TO CREATE A DEFERRAL PERIOD) IN ACCORDANCE WITH
APPLICABLE LAW AND, IF THE COMPANY SHALL FILE A POST-EFFECTIVE AMENDMENT TO THE
SHELF REGISTRATION STATEMENT, USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE
SUCH POST-EFFECTIVE AMENDMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT
AS PROMPTLY AS REASONABLY PRACTICABLE, BUT IN ANY EVENT BY THE DATE (THE
“AMENDMENT EFFECTIVENESS DEADLINE DATE”) THAT IS FORTY-FIVE (45) DAYS AFTER THE
DATE SUCH POST-EFFECTIVE AMENDMENT IS REQUIRED BY THIS CLAUSE TO BE FILED;


 


(II)                                  PROVIDE SUCH HOLDER COPIES OF ANY
DOCUMENTS FILED PURSUANT TO SECTION 2(D)(I); AND


 


(III)                               NOTIFY SUCH HOLDER AS PROMPTLY AS
PRACTICABLE AFTER THE EFFECTIVENESS UNDER THE SECURITIES ACT OF ANY
POST-EFFECTIVE AMENDMENT FILED PURSUANT TO SECTION 2(D)(I); PROVIDED THAT IF
SUCH NOTICE AND QUESTIONNAIRE IS DELIVERED DURING A DEFERRAL PERIOD, THE COMPANY
SHALL SO INFORM THE HOLDER DELIVERING SUCH NOTICE AND QUESTIONNAIRE AND SHALL
TAKE THE ACTIONS SET FORTH IN CLAUSES (I) AND (II) ABOVE UPON EXPIRATION OF THE
DEFERRAL PERIOD.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, (I)
THE COMPANY SHALL BE UNDER NO OBLIGATION TO NAME ANY HOLDER THAT HAS NOT
DELIVERED A FULLY COMPLETE AND LEGIBLE NOTICE AND QUESTIONNAIRE TO THE COMPANY,
TOGETHER WITH SUCH OTHER INFORMATION AS THE COMPANY MAY REASONABLY REQUEST, IN
ACCORDANCE WITH THIS SECTION 2(D) AND (II) THE AMENDMENT EFFECTIVENESS DEADLINE
DATE SHALL BE EXTENDED BY UP TO TEN (10) BUSINESS DAYS FROM THE EXPIRATION OF A
DEFERRAL PERIOD (AND THE COMPANY SHALL INCUR NO OBLIGATION TO PAY LIQUIDATED
DAMAGES DURING SUCH EXTENSION) IF

 

6

--------------------------------------------------------------------------------


 


SUCH DEFERRAL PERIOD SHALL BE IN EFFECT ON THE AMENDMENT EFFECTIVENESS DEADLINE
DATE.


 


3.                                       LIQUIDATED DAMAGES.


 


(A)                          THE COMPANY AND THE INITIAL PURCHASERS AGREE THAT
THE HOLDERS OF REGISTRABLE NOTES WILL SUFFER DAMAGES IF THE COMPANY FAILS TO
FULFILL ITS OBLIGATIONS UNDER SECTION 2 HEREOF AND THAT IT WOULD NOT BE FEASIBLE
TO ASCERTAIN THE EXTENT OF SUCH DAMAGES WITH PRECISION.  ACCORDINGLY, THE
COMPANY AGREES TO PAY LIQUIDATED DAMAGES ON THE REGISTRABLE NOTES (“LIQUIDATED
DAMAGES”) UNDER THE CIRCUMSTANCES AND TO THE EXTENT SET FORTH BELOW (EACH OF
WHICH SHALL BE GIVEN INDEPENDENT EFFECT; EACH A “REGISTRATION DEFAULT”):


 


(I)                                     IF THE INITIAL SHELF REGISTRATION IS NOT
FILED ON OR PRIOR TO THE FILING DATE, THEN COMMENCING ON THE DAY AFTER THE
FILING DATE;


 


(II)                                  IF A SHELF REGISTRATION IS NOT DECLARED
EFFECTIVE BY THE SEC ON OR PRIOR TO THE EFFECTIVENESS DATE, THEN COMMENCING ON
THE DAY AFTER THE EFFECTIVENESS DATE;


 


(III)                               IF A SHELF REGISTRATION HAS BEEN DECLARED
EFFECTIVE AND SUCH SHELF REGISTRATION CEASES TO BE EFFECTIVE AT ANY TIME DURING
THE EFFECTIVENESS PERIOD (OTHER THAN AS PERMITTED UNDER SECTION 3(B)), THEN
COMMENCING ON THE DAY AFTER THE DATE SUCH SHELF REGISTRATION CEASES TO BE
EFFECTIVE;


 


(IV)                              IF ANY POST-EFFECTIVE AMENDMENT FILED PURSUANT
TO SECTION 2(D)(I) HAS NOT BECOME EFFECTIVE UNDER THE SECURITIES ACT ON OR PRIOR
TO THE AMENDMENT EFFECTIVENESS DEADLINE DATE, THEN COMMENCING ON THE DAY AFTER
THE AMENDMENT EFFECTIVENESS DEADLINE DATE; AND


 


(V)                                 IF THE AGGREGATE DURATION OF DEFERRAL
PERIODS IN ANY PERIOD EXCEEDS THE NUMBER OF DAYS PERMITTED IN RESPECT OF SUCH
PERIOD PURSUANT TO SECTION 3(B), THEN COMMENCING ON THE DAY THAT CAUSED THE
LIMIT ON THE AGGREGATE DURATION OF DEFERRAL PERIODS TO BE EXCEEDED,


 

Liquidated Damages shall accrue on the Registrable Notes (in the case of clauses
(i), (ii), (iii) and (v)), or solely on the Registrable Notes that are
registered by such post-effective amendment in the case of clause (iv), at a
rate of 0.25% per annum on the Amount of Registrable Notes for the first 90 days
during which a Registration Default has occurred and is continuing, and at a
rate of 0.50% per annum on the Amount of Registrable Notes thereafter if a
Registration Default has occurred and continues for more than 90 days; provided
that Liquidated Damages on the Registrable Notes may not accrue under more than
one of the foregoing clauses (i), (ii), (iii), (iv) and (v) at any one time; and
provided further that (1) upon the filing of the Initial Shelf Registration as
required hereunder (in the case of clause (a)(i) of this Section 3), (2) upon
the effectiveness of a Shelf Registration as required hereunder (in the case of
clause (a)(ii) of this Section 3), (3) upon the effectiveness of a Shelf
Registration which had ceased to remain effective (in the case of clause
(a)(iii) of this Section 3), (4) upon the effectiveness of a post-effective
amendment as required hereunder (in the case of clause (a)(iv) of this
Section 3), or (5)

 

7

--------------------------------------------------------------------------------


 

upon the termination of the Deferral Period that caused the limit on the
aggregate duration of Deferral Periods to be exceeded (in the case of clause
(a)(v) of this Section 3), Liquidated Damages on the Registrable Notes as a
result of such clause shall cease to accrue.  It is understood and agreed that,
notwithstanding any provision to the contrary, no Liquidated Damages shall
accrue on any Registrable Notes that are then covered by, and may be sold under,
an effective Shelf Registration Statement.  Notwithstanding the foregoing, no
Liquidated Damages shall accrue as to any security from and after the earlier of
(x) the date such security ceases to be a Registrable Note and (y) expiration of
the Effectiveness Period.

 


(B)                         NOTWITHSTANDING SECTION 3(A), THE COMPANY, UPON
WRITTEN NOTICE TO THE HOLDERS, SHALL BE PERMITTED TO SUSPEND THE AVAILABILITY OF
A REGISTRATION STATEMENT COVERING THE REGISTRABLE SECURITIES FOR ANY BONA FIDE
REASON WHATSOEVER FOR UP TO 30 CONSECUTIVE DAYS (THE “DEFERRAL PERIOD”) IN ANY
90-DAY PERIOD WITHOUT BEING OBLIGATED TO PAY LIQUIDATED DAMAGES; PROVIDED THAT
DEFERRAL PERIODS MAY NOT TOTAL MORE THAN 90 DAYS IN THE AGGREGATE IN ANY
TWELVE-MONTH PERIOD.  THE COMPANY SHALL NOT BE REQUIRED TO SPECIFY IN THE
WRITTEN NOTICE TO THE HOLDERS THE NATURE OF THE EVENT GIVING RISE TO THE
DEFERRAL PERIOD.


 


(C)                          SO LONG AS NOTES REMAIN OUTSTANDING, THE COMPANY
SHALL NOTIFY THE TRUSTEE WITHIN FIVE BUSINESS DAYS AFTER EACH AND EVERY DATE ON
WHICH AN EVENT OCCURS IN RESPECT OF WHICH LIQUIDATED DAMAGES ARE REQUIRED TO BE
PAID.  ANY AMOUNTS OF LIQUIDATED DAMAGES DUE PURSUANT TO CLAUSE (A)(I), (A)(II),
(A)(III), (A)(IV) OR (A)(V) OF THIS SECTION 3 WILL BE PAYABLE IN CASH ON
APRIL 15 AND OCTOBER 15 OF EACH YEAR (EACH, A “DAMAGES PAYMENT DATE”),
COMMENCING WITH THE FIRST SUCH DAMAGES PAYMENT DATE OCCURRING AFTER ANY SUCH
LIQUIDATED DAMAGES COMMENCES TO ACCRUE, TO HOLDERS TO WHOM REGULAR INTEREST IS
PAYABLE ON THE DAMAGES PAYMENT DATE; PROVIDED THAT ANY LIQUIDATED DAMAGES
ACCRUED WITH RESPECT TO ANY NOTE OR PORTION THEREOF CALLED FOR REDEMPTION BY THE
COMPANY ON A REDEMPTION DATE OR CONVERTED INTO UNDERLYING SHARES ON A CONVERSION
DATE PRIOR TO THE DAMAGES PAYMENT DATE, SHALL, IN ANY SUCH EVENT, BE PAID
INSTEAD TO THE HOLDER WHO SUBMITTED SUCH NOTE OR PORTION THEREOF FOR REDEMPTION
OR CONVERSION ON THE APPLICABLE REDEMPTION DATE OR CONVERSION DATE, AS THE CASE
MAY BE, ON SUCH DATE (OR PROMPTLY FOLLOWING THE CONVERSION DATE, IN THE CASE OF
CONVERSION).  THE AMOUNT OF LIQUIDATED DAMAGES FOR REGISTRABLE NOTES WILL BE
DETERMINED BY MULTIPLYING THE APPLICABLE RATE OF LIQUIDATED DAMAGES BY THE
AMOUNT OF REGISTRABLE NOTES OUTSTANDING ON THE FIRST DAMAGES PAYMENT DATE
FOLLOWING SUCH REGISTRATION DEFAULT IN THE CASE OF THE FIRST SUCH PAYMENT OF
LIQUIDATED DAMAGES WITH RESPECT TO A REGISTRATION DEFAULT (AND THEREAFTER AT THE
NEXT SUCCEEDING DAMAGES PAYMENT DATE UNTIL THE CURE OF SUCH REGISTRATION
DEFAULT), MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS
SUCH LIQUIDATED DAMAGES RATE WAS APPLICABLE DURING SUCH PERIOD (DETERMINED ON
THE BASIS OF A 360-DAY YEAR COMPRISED OF TWELVE 30-DAY MONTHS AND, IN THE CASE
OF A PARTIAL MONTH, THE ACTUAL NUMBER OF DAYS ELAPSED), AND THE DENOMINATOR OF
WHICH IS 360.  THE PARTIES AGREE THAT THE SOLE MONETARY DAMAGES PAYABLE FOR A
VIOLATION OF THE TERMS OF THIS AGREEMENT WITH RESPECT TO WHICH LIQUIDATED
DAMAGES ARE EXPRESSLY PROVIDED SHALL BE SUCH LIQUIDATED DAMAGES.


 


4.                                       REGISTRATION PROCEDURES.


 

In connection with its registration obligations pursuant to Section 2 hereof,
the Company shall:

 

8

--------------------------------------------------------------------------------


 


(A)                          PREPARE AND FILE WITH THE SEC, ON OR PRIOR TO THE
FILING DATE, A REGISTRATION STATEMENT OR REGISTRATION STATEMENTS AS PRESCRIBED
BY SECTION 2 HEREOF, AND USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE EACH
SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE AND REMAIN EFFECTIVE AS PROVIDED
HEREIN; PROVIDED THAT BEFORE FILING ANY REGISTRATION STATEMENT OR PROSPECTUS OR
ANY AMENDMENTS OR SUPPLEMENTS THERETO, THE COMPANY SHALL FURNISH TO AND AFFORD
THE INITIAL PURCHASERS A REASONABLE OPPORTUNITY TO REVIEW COPIES OF ALL SUCH
DOCUMENTS PROPOSED TO BE FILED (IN EACH CASE, WHERE POSSIBLE, AT LEAST THREE
BUSINESS DAYS PRIOR TO SUCH FILING, OR SUCH LATER DATE AS IS REASONABLE UNDER
THE CIRCUMSTANCES).


 


(B)                         PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND
POST-EFFECTIVE AMENDMENTS TO EACH SHELF REGISTRATION, AS MAY BE NECESSARY TO
KEEP SUCH REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE FOR THE EFFECTIVENESS
PERIOD; CAUSE THE RELATED PROSPECTUS TO BE SUPPLEMENTED BY ANY PROSPECTUS
SUPPLEMENT REQUIRED BY APPLICABLE LAW, AND AS SO SUPPLEMENTED TO BE FILED
PURSUANT TO RULE 424 (OR ANY SIMILAR PROVISIONS THEN IN FORCE) PROMULGATED UNDER
THE SECURITIES ACT; AND COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT
APPLICABLE TO IT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT DURING THE EFFECTIVENESS PERIOD IN
ACCORDANCE WITH THE INTENDED METHODS OF DISTRIBUTION SET FORTH IN SUCH
REGISTRATION STATEMENT AS SO AMENDED OR IN SUCH PROSPECTUS AS SO SUPPLEMENTED.


 


(C)                          NOTIFY THE SELLING HOLDERS AND DESIGNATED COUNSEL,
IF ANY, PROMPTLY (BUT IN ANY EVENT WITHIN FIVE BUSINESS DAYS), (I) WHEN A
PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO A
REGISTRATION STATEMENT HAS BEEN FILED, AND, WITH RESPECT TO A REGISTRATION
STATEMENT OR ANY POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME EFFECTIVE
UNDER THE SECURITIES ACT (INCLUDING IN SUCH NOTICE A WRITTEN STATEMENT THAT ANY
HOLDER MAY, UPON REQUEST, OBTAIN, AT THE SOLE EXPENSE OF THE COMPANY, ONE
CONFORMED COPY OF SUCH REGISTRATION STATEMENT OR POST-EFFECTIVE AMENDMENT,
INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, DOCUMENTS INCORPORATED OR DEEMED
TO BE INCORPORATED BY REFERENCE AND EXHIBITS), (II) OF THE ISSUANCE BY THE SEC
OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR OF
ANY ORDER PREVENTING OR SUSPENDING THE USE OF ANY PROSPECTUS OR THE INITIATION
OF ANY PROCEEDINGS FOR THAT PURPOSE, (III) OF THE HAPPENING OF ANY EVENT, THE
EXISTENCE OF ANY CONDITION OR ANY INFORMATION BECOMING KNOWN BUT NOT THE NATURE
OR DETAILS CONCERNING SUCH EVENT, CONDITION OR INFORMATION THAT MAKES ANY
STATEMENT MADE IN SUCH REGISTRATION STATEMENT OR RELATED PROSPECTUS OR ANY
DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE UNTRUE
IN ANY MATERIAL RESPECT OR THAT REQUIRES THE MAKING OF ANY CHANGES IN OR
AMENDMENTS OR SUPPLEMENTS TO SUCH REGISTRATION STATEMENT, PROSPECTUS OR
DOCUMENTS SO THAT, IN THE CASE OF THE REGISTRATION STATEMENT, IT WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, AND THAT IN THE CASE OF THE PROSPECTUS, IT WILL NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING (PROVIDED,
HOWEVER, THAT NO NOTICE OF THE COMPANY PURSUANT TO THIS CLAUSE (III) SHALL BE
REQUIRED IN THE EVENT  THAT THE COMPANY PROMPTLY FILES A PROSPECTUS SUPPLEMENT
TO UPDATE THE PROSPECTUS OR A CURRENT REPORT ON FORM 8-K OR OTHER APPROPRIATE
EXCHANGE ACT REPORT THAT IS INCORPORATED BY REFERENCE INTO THE REGISTRATION
STATEMENT, WHICH, IN EITHER CASE, CONTAINS THE REQUISITE INFORMATION WITH
RESPECT TO SUCH EVENT, CONDITION OR

 

9

--------------------------------------------------------------------------------


 


INFORMATION THAT RESULTS IN SUCH REGISTRATION STATEMENT NO LONGER CONTAINING ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTING TO STATE A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MISLEADING) AND (IV) OF
THE COMPANY’S DETERMINATION THAT A POST-EFFECTIVE AMENDMENT TO A REGISTRATION
STATEMENT WOULD BE APPROPRIATE WHICH NOTICE MAY IN ANY CASE, AT THE DISCRETION
OF THE COMPANY STATE THAT IT CONSTITUTES A NOTICE OF DEFERRAL UNDER SECTION 3(B)
HEREOF.


 


(D)                         USE ITS COMMERCIALLY REASONABLE EFFORTS TO PREVENT
THE ISSUANCE OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION
STATEMENT OR OF ANY ORDER PREVENTING OR SUSPENDING THE USE OF A PROSPECTUS AND,
IF ANY SUCH ORDER IS ISSUED, TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN THE WITHDRAWAL OF ANY SUCH ORDER AT THE EARLIEST POSSIBLE MOMENT OR IF
ANY SUCH ORDER OR SUSPENSION IS DURING ANY DEFERRAL PERIOD, AT THE EARLIEST
POSSIBLE TIME AFTER SUCH DEFERRAL PERIOD ENDS, AND PROVIDE PROMPT NOTICE TO THE
SELLING HOLDERS OF THE WITHDRAWAL OF ANY SUCH ORDER.


 


(E)                          FURNISH AS PROMPTLY AS REASONABLY PRACTICABLE AFTER
THE FILING OF SUCH DOCUMENTS WITH THE SEC TO EACH SELLING HOLDER AND DESIGNATED
COUNSEL, IF ANY, UPON REQUEST AND AT THE SOLE EXPENSE OF THE COMPANY, ONE
CONFORMED COPY OF THE REGISTRATION STATEMENT OR REGISTRATION STATEMENTS AND EACH
POST-EFFECTIVE AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES,
AND ALL DOCUMENTS INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE
AND ALL EXHIBITS.


 


(F)                            DELIVER DURING THE EFFECTIVENESS PERIOD (EXCEPT
DURING ANY DEFERRAL PERIOD) TO EACH SELLING HOLDER AND DESIGNATED COUNSEL, IF
ANY, AT THE SOLE EXPENSE OF THE COMPANY, AS MANY COPIES OF THE PROSPECTUS
(INCLUDING EACH FORM OF PRELIMINARY PROSPECTUS) AND EACH AMENDMENT OR SUPPLEMENT
THERETO AND ANY DOCUMENTS INCORPORATED BY REFERENCE THEREIN AS SUCH PERSONS MAY
REASONABLY REQUEST; AND, SUBJECT TO SECTIONS 4A(A) AND 4A(C) HEREOF, THE COMPANY
HEREBY CONSENTS (EXCEPT DURING ANY DEFERRAL PERIOD) TO THE USE OF SUCH
PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT THERETO BY EACH OF THE SELLING
HOLDERS OF REGISTRABLE SECURITIES AND DEALERS, IF ANY, IN CONNECTION WITH THE
OFFERING AND SALE OF THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS AND
ANY AMENDMENT OR SUPPLEMENT THERETO IN THE MANNER SET FORTH THEREIN.


 


(G)                         CAUSE THE COMPANY’S COUNSEL TO PERFORM BLUE SKY LAW
INVESTIGATIONS AND TO FILE REGISTRATIONS AND QUALIFICATIONS REQUIRED TO BE FILED
IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION (OR EXEMPTION FROM SUCH
REGISTRATION OR QUALIFICATION) OF SUCH REGISTRABLE SECURITIES OR OFFER AND SALE
UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED
STATES AS ANY SELLING HOLDER REASONABLY REQUESTS, USE ITS COMMERCIALLY
REASONABLE EFFORTS TO KEEP EACH SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION
THEREFROM) EFFECTIVE DURING THE PERIOD SUCH REGISTRATION STATEMENT IS REQUIRED
TO BE KEPT EFFECTIVE IN CONNECTION WITH SUCH HOLDER’S OFFER AND SALE OF
REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION OR QUALIFICATION (OR
EXEMPTION THEREFROM) AND DO ANY AND ALL OTHER ACTS OR THINGS REASONABLY
NECESSARY OR ADVISABLE UNDER BLUE SKY LAWS TO ENABLE THE DISPOSITION IN SUCH
JURISDICTIONS OF THE REGISTRABLE SECURITIES IN THE MANNER SET FORTH IN THE
REGISTRATION STATEMENT; PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO (I)
QUALIFY GENERALLY TO DO BUSINESS OR AS A DEALER IN ANY JURISDICTION WHERE IT IS
NOT THEN SO QUALIFIED, (II) TAKE ANY ACTION THAT WOULD SUBJECT IT TO GENERAL
SERVICE OF

 

10

--------------------------------------------------------------------------------


 


PROCESS IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO SUBJECT OR (III)
SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO
SUBJECT.


 


(H)                         COOPERATE WITH THE SELLING HOLDERS AND THEIR
RESPECTIVE COUNSEL TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF
CERTIFICATES REPRESENTING REGISTRABLE SECURITIES SOLD, WHICH CERTIFICATES SHALL
NOT BEAR ANY RESTRICTIVE LEGENDS AND SHALL BE IN A FORM ELIGIBLE FOR DEPOSIT
WITH THE DEPOSITORY TRUST COMPANY; AND ENABLE SUCH REGISTRABLE SECURITIES TO BE
IN SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES AS THE SELLING HOLDERS MAY
REASONABLY REQUEST AT LEAST TWO (2) BUSINESS DAYS PRIOR TO ANY SALE OF SUCH
REGISTRABLE SECURITIES.


 


(I)                             UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY
SECTIONS 4(C)(II), 4(C)(III) OR 4(C)(IV) HEREOF, AS PROMPTLY AS PRACTICABLE
PREPARE AND (SUBJECT TO SECTION 4(A) HEREOF) FILE WITH THE SEC, AT THE SOLE
EXPENSE OF THE COMPANY, A SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO THE
REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, OR FILE ANY
OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF
THE REGISTRABLE SECURITIES BEING SOLD THEREUNDER, ANY SUCH PROSPECTUS WILL NOT
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(J)                             PRIOR TO THE EFFECTIVE DATE OF THE FIRST
REGISTRATION STATEMENT RELATING TO THE REGISTRABLE SECURITIES, (I) PROVIDE THE
TRUSTEE FOR THE NOTES AND THE TRANSFER AGENT FOR THE COMMON STOCK WITH
CERTIFICATES FOR THE REGISTRABLE SECURITIES IN A FORM ELIGIBLE FOR DEPOSIT WITH
THE DEPOSITORY TRUST COMPANY AND (II) PROVIDE A CUSIP NUMBER FOR THE REGISTRABLE
SECURITIES.


 


(K)                          DURING THE EFFECTIVENESS PERIOD, IF REQUESTED IN
CONNECTION WITH A DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO A
REGISTRATION STATEMENT, MAKE AVAILABLE AT REASONABLE TIMES FOR INSPECTION BY ONE
OR MORE REPRESENTATIVES OF THE SELLING HOLDERS AND ANY ATTORNEY OR ACCOUNTANT
RETAINED BY ANY SUCH SELLING HOLDERS (COLLECTIVELY, THE “INSPECTORS”), AT THE
OFFICES WHERE NORMALLY KEPT, DURING REASONABLE BUSINESS HOURS, AT SUCH TIME OR
TIMES AS SHALL BE MUTUALLY CONVENIENT FOR THE COMPANY AND THE INSPECTORS AS A
GROUP, ALL FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND
INSTRUMENTS OF THE COMPANY AND ITS SUBSIDIARIES (COLLECTIVELY, THE “RECORDS”) AS
SHALL BE REASONABLY NECESSARY TO ENABLE THEM TO EXERCISE ANY APPLICABLE DUE
DILIGENCE RESPONSIBILITIES, AND CAUSE THE OFFICERS, DIRECTORS AND EMPLOYEES OF
THE COMPANY AND ITS SUBSIDIARIES TO SUPPLY ALL INFORMATION REASONABLY REQUESTED
BY ANY SUCH INSPECTOR IN CONNECTION WITH SUCH REGISTRATION STATEMENT IN
ACCORDANCE WITH THIS SECTION; PROVIDED THAT THE COMPANY SHALL HAVE NO OBLIGATION
TO PROVIDE ANY SUCH INFORMATION PRIOR TO THE EXECUTION BY THE PARTY RECEIVING
SUCH INFORMATION OF A CONFIDENTIALITY AGREEMENT IN A FORM REASONABLY ACCEPTABLE
TO THE COMPANY.  RECORDS THAT THE COMPANY DETERMINES, IN GOOD FAITH, TO BE
CONFIDENTIAL AND ANY RECORDS THAT IT NOTIFIES THE INSPECTORS ARE CONFIDENTIAL
SHALL NOT BE USED FOR ANY PURPOSE OTHER THAN SATISFYING “DUE DILIGENCE”
OBLIGATIONS UNDER THE SECURITIES ACT AND EXERCISING RIGHTS UNDER THIS AGREEMENT
AND SHALL NOT BE DISCLOSED BY ANY INSPECTOR UNLESS (I) THE DISCLOSURE OF SUCH
RECORDS IS NECESSARY TO AVOID OR CORRECT A MATERIAL MISSTATEMENT OR MATERIAL
OMISSION IN SUCH REGISTRATION STATEMENT, (II) THE RELEASE OF SUCH

 

11

--------------------------------------------------------------------------------


 


RECORDS IS ORDERED PURSUANT TO A SUBPOENA OR OTHER ORDER FROM A COURT OF
COMPETENT JURISDICTION, (III) DISCLOSURE OF SUCH INFORMATION IS, IN THE OPINION
OF COUNSEL FOR THE SELLING HOLDER OR ANY INSPECTOR, NECESSARY OR ADVISABLE IN
CONNECTION WITH ANY ACTION, CLAIM, SUIT OR PROCEEDING, DIRECTLY INVOLVING OR
POTENTIALLY INVOLVING SUCH SELLING HOLDER OR INSPECTOR AND ARISING OUT OF, BASED
UPON, RELATING TO, OR INVOLVING THIS AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED
HEREBY OR ARISING HEREUNDER OR (IV) THE INFORMATION IN SUCH RECORDS HAS BEEN
MADE GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN THROUGH THE ACTS OF SUCH
INSPECTOR; PROVIDED THAT PRIOR NOTICE SHALL BE PROVIDED AS SOON AS PRACTICABLE
TO THE COMPANY OF THE POTENTIAL DISCLOSURE OF ANY INFORMATION BY SUCH INSPECTOR
PURSUANT TO CLAUSES (II) OR (III) OF THIS SENTENCE TO PERMIT THE COMPANY TO
OBTAIN A PROTECTIVE ORDER (OR WAIVE THE PROVISIONS OF THIS SECTION 4(K)).  EACH
INSPECTOR SHALL TAKE SUCH ACTIONS AS ARE REASONABLY NECESSARY TO PROTECT THE
CONFIDENTIALITY OF SUCH INFORMATION (IF PRACTICABLE) TO THE EXTENT SUCH ACTIONS
ARE OTHERWISE NOT INCONSISTENT WITH, AN IMPAIRMENT OF OR IN DEROGATION OF THE
RIGHTS AND INTERESTS OF THE HOLDER OR ANY INSPECTOR, UNLESS AND UNTIL SUCH
INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN AS A RESULT OF A BREACH OF THIS AGREEMENT.


 


(L)                             DURING THE EFFECTIVENESS PERIOD, COMPLY WITH ALL
RULES AND REGULATIONS OF THE SEC APPLICABLE TO ANY REGISTRATION STATEMENT AND
MAKE GENERALLY AVAILABLE TO ITS SECURITY HOLDERS EARNING STATEMENTS SATISFYING
THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND RULE 158 THEREUNDER
(OR ANY SIMILAR RULE PROMULGATED UNDER THE SECURITIES ACT) NO LATER THAN 45 DAYS
AFTER THE END OF ANY 12-MONTH PERIOD (OR 90 DAYS AFTER THE END OF ANY 12-MONTH
PERIOD IF SUCH PERIOD IS A FISCAL YEAR) COMMENCING ON THE FIRST DAY OF THE FIRST
FISCAL QUARTER OF THE COMPANY AFTER THE EFFECTIVE DATE OF A REGISTRATION
STATEMENT, WHICH STATEMENTS SHALL COVER SAID 12-MONTH PERIODS.


 


(M)                       CAUSE THE INDENTURE TO BE QUALIFIED UNDER THE TIA NOT
LATER THAN THE EFFECTIVE DATE OF THE FIRST REGISTRATION STATEMENT RELATING TO
THE REGISTRABLE SECURITIES; AND IN CONNECTION THEREWITH, COOPERATE WITH THE
TRUSTEE AND THE HOLDERS OF THE REGISTRABLE SECURITIES AND THEIR RESPECTIVE
COUNSEL TO EFFECT SUCH CHANGES TO THE INDENTURE AS MAY BE REQUIRED FOR THE
INDENTURE TO BE SO QUALIFIED IN ACCORDANCE WITH THE TERMS OF THE TIA; AND
EXECUTE, AND USE ALL REASONABLE EFFORTS TO CAUSE THE TRUSTEE TO EXECUTE, ALL
DOCUMENTS AS MAY BE REQUIRED TO EFFECT SUCH CHANGES AND ALL OTHER FORMS AND
DOCUMENTS REQUIRED TO BE FILED WITH THE SEC TO ENABLE THE INDENTURE TO BE SO
QUALIFIED IN A TIMELY MANNER.


 


(N)                         IF REQUESTED BY DESIGNATED COUNSEL, IF ANY, OR THE
HOLDERS OF A MAJORITY IN AMOUNT OF REGISTRABLE SECURITIES, (I) PROMPTLY
INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH
INFORMATION AS THE DESIGNATED COUNSEL, IF ANY, OR SUCH HOLDERS REASONABLY
DETERMINE IS NECESSARY TO BE INCLUDED THEREIN, (II) MAKE ALL REQUIRED FILINGS OF
SUCH PROSPECTUS SUPPLEMENT OR SUCH POST-EFFECTIVE AMENDMENT AS SOON AS
REASONABLY PRACTICABLE AFTER THE COMPANY HAS RECEIVED NOTIFICATION OF THE
MATTERS TO BE INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT AND (III) SUPPLEMENT OR MAKE AMENDMENTS TO SUCH REGISTRATION
STATEMENT.


 


(O)                         USE ITS COMMERCIALLY REASONABLE EFFORTS TO TAKE ALL
OTHER STEPS NECESSARY OR ADVISABLE TO EFFECT THE REGISTRATION OF THE REGISTRABLE
SECURITIES COVERED BY A REGISTRATION

 

12

--------------------------------------------------------------------------------


 


STATEMENT CONTEMPLATED HEREBY PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO
TAKE ANY ACTION IN CONNECTION WITH AN UNDERWRITTEN OFFERING.


 

4A.                             Holders’ Obligations. (a) Each Holder agrees, by
acquisition of the Registrable Securities, that no Holder shall be entitled to
sell any of such Registrable Securities pursuant to a Registration Statement or
to receive a Prospectus relating thereto, unless such Holder has furnished the
Company with a Notice and Questionnaire as required pursuant to Section 2(d)
hereof (including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence.  Each Selling
Holder agrees promptly to furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Selling Holder not misleading and any other information regarding such
Selling Holder and the distribution of such Registrable Securities as the
Company may from time to time reasonably request.  Any sale of any Registrable
Securities by any Holder shall constitute a representation and warranty by such
Holder that the information relating to such Holder and its plan of distribution
is as set forth in the Prospectus delivered by such Holder in connection with
such disposition, that such Prospectus does not as of the time of such sale
contain any untrue statement of a material fact relating to or provided by such
Holder or its plan of distribution and that such Prospectus does not as of the
time of such sale omit to state any material fact relating to or provided by
such Holder or its plan of distribution necessary to make the statements in such
Prospectus, in the light of the circumstances under which they were made, not
misleading.

 

(b)                                 The Company may require each Selling Holder
of Registrable Securities as to which any registration is being effected to
furnish to the Company such additional information regarding such Holder and its
plan of distribution of such Registrable Securities as the Company may, from
time to time, reasonably request to the extent necessary or advisable to comply
with the Securities Act.  The Company may exclude from such registration the
Registrable Securities of any Selling Holder if such Holder fails to furnish
such additional information within 20 Business Days after receiving such
request.  Each Selling Holder as to which any Shelf Registration is being
effected agrees to furnish promptly to the Company all information required to
be disclosed so that the information previously furnished to the Company by such
Holder is not materially misleading and does not omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances under which they were made.

 

(c)                                  Each Holder of Registrable Securities
agrees by acquisition of such Registrable Securities that, upon actual receipt
of any notice from the Company suspending the availability of the Registration
Statement pursuant to Section 3(b) hereof, or upon the happening of any event of
the kind described in Section 4(c)(ii), 4(c)(iii) or 4(c)(iv) hereof (each
Holder agrees to keep any such notice confidential), such Holder will forthwith
discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such Holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 4(i) hereof,
or until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and it has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus thereto.

 

13

--------------------------------------------------------------------------------


 


5.                                       REGISTRATION EXPENSES.


 


(A)                          ALL FEES AND EXPENSES INCIDENT TO THE PERFORMANCE
OF OR COMPLIANCE WITH THIS AGREEMENT BY THE COMPANY SHALL BE BORNE BY THE
COMPANY, INCLUDING, WITHOUT LIMITATION, (I) ALL REGISTRATION AND FILING FEES
(INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COMPLIANCE WITH STATE
SECURITIES OR BLUE SKY LAWS, INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND
DISBURSEMENTS OF ITS COUNSEL IN CONNECTION WITH BLUE SKY QUALIFICATIONS OF THE
REGISTRABLE SECURITIES AND DETERMINATION OF THE ELIGIBILITY OF THE REGISTRABLE
SECURITIES FOR INVESTMENT UNDER THE LAWS OF SUCH JURISDICTIONS AS PROVIDED IN
SECTION 4(G) HEREOF), (II) PRINTING EXPENSES, INCLUDING, WITHOUT LIMITATION,
EXPENSES OF PRINTING CERTIFICATES FOR REGISTRABLE SECURITIES IN A FORM ELIGIBLE
FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY AND OF PRINTING PROSPECTUSES IF
THE PRINTING OF PROSPECTUSES IS REQUESTED BY THE HOLDERS OF A MAJORITY IN AMOUNT
OF REGISTRABLE SECURITIES INCLUDED IN ANY REGISTRATION STATEMENT, (III)
MESSENGER, TELEPHONE AND DELIVERY EXPENSES, (IV) FEES AND DISBURSEMENTS OF
COUNSEL FOR THE COMPANY, (V) SECURITIES ACT LIABILITY INSURANCE, IF THE COMPANY
DESIRES SUCH INSURANCE, (VI) FEES AND EXPENSES OF ALL OTHER PERSONS RETAINED BY
THE COMPANY, (VII) INTERNAL EXPENSES OF THE COMPANY (INCLUDING, WITHOUT
LIMITATION, ALL SALARIES AND EXPENSES OF OFFICERS AND EMPLOYEES OF THE COMPANY
PERFORMING LEGAL OR ACCOUNTING DUTIES), (VIII) THE EXPENSE OF ANY ANNUAL AUDIT,
(IX) THE FEES AND EXPENSES INCURRED IN CONNECTION WITH THE LISTING OF THE
SECURITIES TO BE REGISTERED ON ANY SECURITIES EXCHANGE, IF APPLICABLE, AND (X)
THE EXPENSES RELATING TO PRINTING, WORD PROCESSING AND DISTRIBUTING ALL
REGISTRATION STATEMENTS AND ANY OTHER DOCUMENTS NECESSARY IN ORDER TO COMPLY
WITH THIS AGREEMENT.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, EACH HOLDER SHALL PAY ALL BROKERAGE COMMISSIONS WITH RESPECT TO ANY
REGISTRABLE SECURITIES SOLD BY IT AND, EXCEPT AS SET FORTH IN SECTION 5(B)
BELOW, THE COMPANY SHALL NOT BE RESPONSIBLE FOR THE FEES AND EXPENSES OF ANY
COUNSEL, ACCOUNTANT OR ADVISOR FOR THE HOLDERS.


 


(B)                         THE COMPANY SHALL BEAR OR REIMBURSE THE HOLDERS OF
THE REGISTRABLE SECURITIES BEING REGISTERED IN A SHELF REGISTRATION FOR THE
REASONABLE FEES AND DISBURSEMENTS OF DESIGNATED COUNSEL.


 


6.                                       INDEMNIFICATION.


 


(A)                                  THE COMPANY AGREES TO INDEMNIFY AND HOLD
HARMLESS (X) EACH HOLDER (WHICH, FOR THE ABSENCE OF DOUBT, FOR PURPOSES OF THIS
SECTION 6 SHALL INCLUDE THE INITIAL PURCHASERS), (Y) EACH PERSON, IF ANY, WHO
CONTROLS ANY HOLDER WITHIN THE MEANING OF EITHER SECTION 15 OF THE SECURITIES
ACT OR SECTION 20 OF THE EXCHANGE ACT) (ANY OF THE PERSONS REFERRED TO IN THIS
CLAUSE (Y) BEING HEREINAFTER REFERRED TO AS A “CONTROLLING PERSON”) AND (Z) THE
RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, REPRESENTATIVES AND AGENTS
OF ANY HOLDER (INCLUDING ANY PREDECESSOR HOLDER) OR ANY CONTROLLING PERSON (ANY
PERSON REFERRED TO IN CLAUSE (X), (Y) OR (Z) MAY HEREINAFTER BE REFERRED TO AS
AN “INDEMNIFIED HOLDER”), AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES TO
WHICH SUCH INDEMNIFIED HOLDER MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR
OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS OR
PROCEEDINGS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT OR PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO OR
ANY RELATED PRELIMINARY PROSPECTUS OR (II) THE OMISSION OR ALLEGED OMISSION TO
STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE

 

14

--------------------------------------------------------------------------------


 


THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING; PROVIDED THAT THE COMPANY WILL NOT BE LIABLE UNDER
THIS SECTION 6(A), (X) TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY ARISES OUT OF OR IS BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT, OR OMISSION OR ALLEGED OMISSION MADE IN ANY SUCH REGISTRATION
STATEMENT OR PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO OR ANY RELATED
PRELIMINARY PROSPECTUS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION RELATING TO ANY HOLDER FURNISHED TO THE COMPANY BY OR ON BEHALF OF
SUCH HOLDER SPECIFICALLY FOR USE THEREIN, (Y) WITH RESPECT TO ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT, OR OMISSION OR ALLEGED OMISSION MADE IN
ANY PRELIMINARY PROSPECTUS IF THE PERSON ASSERTING ANY SUCH LOSS, CLAIM, DAMAGE
OR LIABILITY WHO PURCHASED REGISTRABLE SECURITIES WHICH ARE THE SUBJECT THEREOF
DID NOT RECEIVE A COPY OF THE PROSPECTUS (OR THE PRELIMINARY PROSPECTUS AS THEN
AMENDED OR SUPPLEMENTED IF THE COMPANY SHALL HAVE FURNISHED SUCH INDEMNIFIED
HOLDER WITH SUCH AMENDMENT OR SUPPLEMENT THERETO ON A TIMELY BASIS) AT OR PRIOR
TO THE WRITTEN CONFIRMATION OF THE SALE OF SUCH REGISTRABLE SECURITIES TO SUCH
PERSON AND, IN ANY CASE WHERE SUCH DELIVERY IS REQUIRED BY APPLICABLE LAW AND
THE UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION
OF A MATERIAL FACT MADE IN SUCH PRELIMINARY PROSPECTUS WAS CORRECTED IN THE
PROSPECTUS (OR THE PRELIMINARY PROSPECTUS AS THEN AMENDED OR SUPPLEMENTED IF THE
COMPANY SHALL HAVE FURNISHED SUCH INDEMNIFIED HOLDER WITH SUCH AMENDMENT OR
SUPPLEMENT THERETO ON A TIMELY BASIS) OR (Z) ARISING FROM THE OFFER OR SALE OF
REGISTRABLE SECURITIES DURING ANY DEFERRAL PERIOD, IF NOTICE THEREOF WAS GIVEN
TO SUCH HOLDER.  THE COMPANY SHALL NOTIFY SUCH INDEMNIFIED HOLDER PROMPTLY OF
THE INSTITUTION, THREAT OR ASSERTION OF ANY CLAIM, PROCEEDING (INCLUDING ANY
GOVERNMENTAL INVESTIGATION) OR LITIGATION IN CONNECTION WITH THE MATTERS
ADDRESSED BY THIS AGREEMENT THAT INVOLVES THE COMPANY OR SUCH INDEMNIFIED
HOLDER.


 


(B)                         SUBJECT TO SECTION 6(D) BELOW, THE COMPANY AGREES TO
REIMBURSE EACH INDEMNIFIED HOLDER UPON DEMAND FOR ANY REASONABLE LEGAL OR OTHER
OUT-OF-POCKET EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED HOLDER IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY, ACTION OR PROCEEDING OR IN RESPONDING TO A SUBPOENA OR GOVERNMENTAL
INQUIRY RELATED TO THE OFFERING OF THE REGISTRABLE SECURITIES, WHETHER OR NOT
SUCH INDEMNIFIED HOLDER IS A PARTY TO ANY ACTION OR PROCEEDING.  IN THE EVENT
THAT IT IS FINALLY JUDICIALLY DETERMINED THAT AN INDEMNIFIED HOLDER WAS NOT
ENTITLED TO RECEIVE PAYMENTS FOR LEGAL AND OTHER EXPENSES PURSUANT TO THIS
SECTION 6, SUCH INDEMNIFIED HOLDER WILL PROMPTLY RETURN ALL SUMS THAT HAD BEEN
ADVANCED PURSUANT HERETO.


 


(C)                          EACH HOLDER AGREES, SEVERALLY AND NOT JOINTLY, TO
INDEMNIFY AND HOLD HARMLESS THE COMPANY, EACH OF ITS DIRECTORS AND OFFICERS AND
EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF EITHER
SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT) TO THE SAME
EXTENT AS THE INDEMNITY PROVIDED IN SECTION 6(A) FROM THE COMPANY TO EACH
HOLDER, PROVIDED, HOWEVER, THAT SUCH HOLDER WILL BE LIABLE IN EACH CASE TO THE
EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION HAS BEEN MADE IN ANY REGISTRATION
STATEMENT OR PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO OR ANY RELATED
PRELIMINARY PROSPECTUS, IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY SUCH HOLDER SPECIFICALLY FOR USE IN THE
PREPARATION THEREOF.  THE LIABILITY OF ANY HOLDER UNDER THIS SECTION 6(C) SHALL
IN NO EVENT EXCEED THE PROCEEDS RECEIVED BY SUCH HOLDER FROM SALES OF
REGISTRABLE SECURITIES GIVING RISE TO SUCH OBLIGATION.

 

15

--------------------------------------------------------------------------------


 


(D)                         IN CASE ANY PROCEEDING (INCLUDING ANY GOVERNMENTAL
INVESTIGATION) SHALL BE INSTITUTED INVOLVING ANY PERSON IN RESPECT OF WHICH
INDEMNITY MAY BE SOUGHT PURSUANT TO SECTION 6(A) OR (C), SUCH PERSON (THE
“INDEMNIFIED PERSON”) SHALL PROMPTLY NOTIFY THE PERSON OR PERSONS AGAINST WHOM
SUCH INDEMNITY MAY BE SOUGHT (EACH AN “INDEMNIFYING PERSON”) IN WRITING.  NO
INDEMNIFICATION PROVIDED FOR IN SECTION 6(A) OR (C) SHALL BE AVAILABLE TO ANY
PERSON WHO SHALL FAIL TO GIVE NOTICE AS PROVIDED IN THIS SECTION 6(D) IF THE
PARTY TO WHOM NOTICE WAS NOT GIVEN WAS UNAWARE OF THE PROCEEDING TO WHICH SUCH
NOTICE WOULD HAVE RELATED AND WAS MATERIALLY PREJUDICED BY THE FAILURE TO GIVE
SUCH NOTICE, BUT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE
INDEMNIFYING PERSON OR PERSONS FROM ANY LIABILITY WHICH IT OR THEY MAY HAVE TO
THE INDEMNIFIED PERSON FOR CONTRIBUTION OR OTHERWISE THAN ON ACCOUNT OF THE
PROVISIONS OF SECTION 6(A) OR (C).  IN CASE ANY SUCH PROCEEDING SHALL BE BROUGHT
AGAINST ANY INDEMNIFIED PERSON AND IT SHALL NOTIFY THE INDEMNIFYING PERSON OF
THE COMMENCEMENT THEREOF, THE INDEMNIFYING PERSON SHALL BE ENTITLED TO
PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT SHALL WISH, JOINTLY WITH ANY
OTHER INDEMNIFYING PERSON SIMILARLY NOTIFIED, TO ASSUME THE DEFENSE THEREOF,
WITH COUNSEL SATISFACTORY TO SUCH INDEMNIFIED PERSON AND SHALL PAY AS INCURRED
(OR WITHIN 30 DAYS OF PRESENTATION) THE FEES AND DISBURSEMENTS OF SUCH COUNSEL
RELATED TO SUCH PROCEEDING.  IN ANY SUCH PROCEEDING, ANY INDEMNIFIED PERSON
SHALL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL AT ITS OWN EXPENSE. 
NOTWITHSTANDING THE FOREGOING, THE INDEMNIFYING PERSON SHALL PAY AS INCURRED (OR
WITHIN 30 DAYS OF PRESENTATION) THE REASONABLE FEES AND EXPENSES OF THE COUNSEL
RETAINED BY THE INDEMNIFIED PERSON IN THE EVENT (I) THE INDEMNIFYING PERSON AND
THE INDEMNIFIED PERSON SHALL HAVE MUTUALLY AGREED TO THE RETENTION OF SUCH
COUNSEL, (II) THE NAMED PARTIES TO ANY SUCH PROCEEDING (INCLUDING ANY IMPLEADED
PARTIES) INCLUDE BOTH THE INDEMNIFYING PERSON AND THE INDEMNIFIED PERSON AND
REPRESENTATION OF BOTH PARTIES BY THE SAME COUNSEL WOULD BE INAPPROPRIATE DUE TO
ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN THEM OR (III) THE INDEMNIFYING
PERSON SHALL HAVE FAILED TO ASSUME THE DEFENSE AND EMPLOY COUNSEL ACCEPTABLE TO
THE INDEMNIFIED PERSON WITHIN A REASONABLE PERIOD OF TIME AFTER NOTICE OF
COMMENCEMENT OF THE ACTION.  IT IS UNDERSTOOD THAT THE INDEMNIFYING PERSON SHALL
NOT, IN CONNECTION WITH ANY PROCEEDING OR RELATED PROCEEDINGS IN THE SAME
JURISDICTION, BE LIABLE FOR THE REASONABLE FEES AND EXPENSES OF MORE THAN ONE
SEPARATE FIRM FOR ALL SUCH INDEMNIFIED PERSONS.  SUCH FIRM SHALL BE DESIGNATED
IN WRITING BY HOLDERS OF A MAJORITY IN AMOUNT OF REGISTRABLE SECURITIES IN THE
CASE OF PARTIES INDEMNIFIED PURSUANT TO SECTION 6(A) AND BY THE COMPANY IN THE
CASE OF PARTIES INDEMNIFIED PURSUANT TO SECTION 6(C).  THE INDEMNIFYING PERSON
SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS
WRITTEN CONSENT, BUT IF SETTLED WITH SUCH CONSENT OR IF THERE BE A FINAL
JUDGMENT FOR THE PLAINTIFF, THE INDEMNIFYING PERSON AGREES TO INDEMNIFY THE
INDEMNIFIED PERSON FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH
SETTLEMENT OR JUDGMENT.  IN ADDITION, THE INDEMNIFYING PERSON WILL NOT, WITHOUT
THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PERSON, SETTLE OR COMPROMISE OR
CONSENT TO THE ENTRY OF ANY JUDGMENT IN ANY PENDING OR THREATENED CLAIM, ACTION
OR PROCEEDING OF WHICH INDEMNIFICATION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT
ANY INDEMNIFIED PERSON IS AN ACTUAL OR POTENTIAL PARTY TO SUCH CLAIM, ACTION OR
PROCEEDING) UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES AN
UNCONDITIONAL RELEASE OF EACH INDEMNIFIED PERSON FROM ALL LIABILITY ARISING OUT
OF SUCH CLAIM, ACTION OR PROCEEDING.


 


(E)                          TO THE EXTENT THE INDEMNIFICATION PROVIDED FOR IN
THIS SECTION 6 IS UNAVAILABLE TO OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED
PERSON UNDER SECTION 6(A) OR (C) IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS OR PROCEEDINGS IN RESPECT

 

16

--------------------------------------------------------------------------------


 


THEREOF) REFERRED TO THEREIN, THEN EACH INDEMNIFYING PERSON SHALL CONTRIBUTE TO
THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PERSON AS A RESULT OF SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS OR PROCEEDINGS IN RESPECT
THEREOF) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS
RECEIVED BY THE INDEMNIFYING PERSON ON THE ONE HAND AND THE INDEMNIFIED PERSON
ON THE OTHER HAND FROM THE OFFERING OF THE NOTES PURSUANT TO THE PURCHASE
AGREEMENT AND THE REGISTRABLE SECURITIES PURSUANT TO ANY SHELF REGISTRATION. 
IF, HOWEVER, THE ALLOCATION PROVIDED BY THE IMMEDIATELY PRECEDING SENTENCE IS
NOT PERMITTED BY APPLICABLE LAW, THEN EACH INDEMNIFYING PERSON SHALL CONTRIBUTE
TO SUCH AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PERSON IN SUCH PROPORTION AS
IS APPROPRIATE TO REFLECT NOT ONLY SUCH RELATIVE BENEFITS BUT ALSO THE RELATIVE
FAULT OF THE INDEMNIFYING PERSON ON THE ONE HAND AND THE INDEMNIFIED PERSON ON
THE OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS OR PROCEEDINGS IN RESPECT
THEREOF), AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY SHALL BE DEEMED TO BE EQUAL TO THE TOTAL NET
PROCEEDS (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY UNDER THE PURCHASE
AGREEMENT FROM THE OFFERING AND SALE OF THE REGISTRABLE SECURITIES GIVING RISE
TO SUCH OBLIGATIONS.  THE RELATIVE BENEFITS RECEIVED BY ANY HOLDER SHALL BE
DEEMED TO BE EQUAL TO THE VALUE OF RECEIVING REGISTRATION RIGHTS FOR THE
REGISTRABLE SECURITIES UNDER THIS AGREEMENT.  THE RELATIVE FAULT SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE
A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY ON THE ONE HAND,
SUCH INDEMNIFIED HOLDER ON THE OTHER, AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
STATEMENT OR OMISSION.


 


(F)                            THE COMPANY AND THE INITIAL PURCHASERS AGREE THAT
IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO SECTION 6(E) WERE
DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION WHICH
DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED TO IN
SECTION 6(E).  THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED PERSON AS A RESULT
OF THE LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS OR PROCEEDINGS IN
RESPECT THEREOF) REFERRED TO IN SECTION 6(E) SHALL BE DEEMED TO INCLUDE ANY
REASONABLE LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED
PERSON IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM. 
NOTWITHSTANDING THE PROVISIONS OF SECTION 6(E) AND (F), (I) IN NO EVENT SHALL
ANY HOLDER BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY WHICH
THE NET PROCEEDS RECEIVED BY SUCH HOLDER FROM THE OFFERING OR SALE OF THE
REGISTRABLE SECURITIES PURSUANT TO A SHELF REGISTRATION STATEMENT EXCEEDS THE
AMOUNT OF DAMAGES WHICH SUCH HOLDER WOULD HAVE OTHERWISE BEEN REQUIRED TO PAY BY
REASON OF SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION AND (II) NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE
MEANING OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO
CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT
MISREPRESENTATION.


 


(G)                         IN ANY PROCEEDING RELATING TO ANY REGISTRATION
STATEMENT OR PROSPECTUS OR ANY SUPPLEMENT OR AMENDMENT THERETO OR ANY RELATED
PRELIMINARY PROSPECTUS, EACH PARTY AGAINST WHOM CONTRIBUTION MAY BE SOUGHT UNDER
THIS SECTION 6 HEREBY CONSENTS TO THE JURISDICTION OF ANY COURT HAVING
JURISDICTION OVER ANY OTHER CONTRIBUTING PARTY, AGREES THAT PROCESS ISSUING FROM
SUCH COURT MAY BE SERVED UPON IT BY ANY OTHER CONTRIBUTING PARTY AND CONSENTS TO
THE SERVICE OF SUCH PROCESS AND AGREES THAT ANY OTHER CONTRIBUTING PARTY MAY
JOIN IT AS AN ADDITIONAL DEFENDANT IN ANY SUCH PROCEEDING IN WHICH SUCH OTHER
CONTRIBUTING PARTY IS A PARTY.

 

17

--------------------------------------------------------------------------------


 


(H)                         ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES
FOR WHICH AN INDEMNIFIED PERSON IS ENTITLED TO INDEMNIFICATION OR CONTRIBUTION
UNDER THIS SECTION 6 SHALL BE PAID BY THE INDEMNIFYING PERSON TO THE INDEMNIFIED
PERSON AS SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE INCURRED.


 


(I)                             THE REMEDIES PROVIDED FOR IN THIS SECTION 6 ARE
NOT EXCLUSIVE AND SHALL NOT LIMIT ANY RIGHTS OR REMEDIES THAT MAY OTHERWISE BE
AVAILABLE TO ANY INDEMNIFIED PARTY AT LAW OR IN EQUITY.


 


(J)                             THE INDEMNITY AND CONTRIBUTION AGREEMENTS
CONTAINED IN THIS SECTION 6 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT
REGARDLESS OF (I) ANY TERMINATION OF THIS AGREEMENT, (II) ANY INVESTIGATION MADE
BY OR ON BEHALF OF ANY HOLDER OR ANY PERSON CONTROLLING ANY HOLDER OR BY OR ON
BEHALF OF THE COMPANY, ITS OFFICERS OR DIRECTORS OR ANY OTHER PERSON CONTROLLING
THE COMPANY AND (III) SALE UNDER THE REGISTRATION STATEMENT OF ANY OF THE
REGISTRABLE SECURITIES.  A SUCCESSOR TO ANY HOLDER OR CONTROLLING PERSON, OR TO
THE COMPANY, ITS DIRECTORS OR OFFICERS OR ANY PERSON CONTROLLING THE COMPANY,
SHALL BE ENTITLED TO THE BENEFITS OF THE INDEMNITY, CONTRIBUTION AND
REIMBURSEMENT AGREEMENTS CONTAINED IN THIS SECTION 6.


 


7.                                       RULES 144 AND 144A.


 

The Company covenants that it will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder in a timely manner in accordance with the
requirements of the Securities Act and the Exchange Act and, if at any time
before the expiration of the Effectiveness Period the Company is not required to
file such reports, it will, upon the request of any Holder, make available such
information necessary to permit sales pursuant to Rule 144A under the Securities
Act.  The Company further covenants that until the Effectiveness Period has
expired, it will use all reasonable efforts to take such further action as any
Holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 and Rule 144A under the Securities Act, as such
rules may be amended from time to time.  The Company will provide a copy of this
Agreement to prospective purchasers of Registrable Securities identified to the
Company by the Initial Purchasers upon request.  Upon the request of any Holder,
the Company shall deliver to such Holder a written statement as to whether it is
subject to and has complied with such reporting requirements.  Notwithstanding
the foregoing, nothing in this Section 7 shall be deemed to require the Company
to register any of its securities pursuant to the Exchange Act.

 


8.                                       UNDERWRITTEN REGISTRATIONS.


 

No Holder of Registrable Securities may participate in any Underwritten
Registration hereunder.

 


9.                                       MISCELLANEOUS.


 


(A)                          NO INCONSISTENT AGREEMENTS.  THE COMPANY HAS NOT,
AS OF THE DATE HEREOF, AND THE COMPANY SHALL NOT, AFTER THE DATE OF THIS
AGREEMENT, ENTER INTO ANY AGREEMENT WITH

 

18

--------------------------------------------------------------------------------


 


RESPECT TO ANY OF ITS SECURITIES THAT CONFLICTS WITH THE RIGHTS GRANTED TO THE
HOLDERS OF REGISTRABLE SECURITIES IN THIS AGREEMENT OR OTHERWISE CONFLICTS WITH
THE PROVISIONS HEREOF.


 


(B)                         ADJUSTMENTS AFFECTING REGISTRABLE SECURITIES.  THE
COMPANY SHALL NOT TAKE ANY ACTION WITH RESPECT TO THE REGISTRABLE SECURITIES AS
A CLASS WITH THE INTENT OF ADVERSELY AFFECTING THE ABILITY OF THE HOLDERS OF
REGISTRABLE SECURITIES TO INCLUDE SUCH REGISTRABLE SECURITIES IN A REGISTRATION
UNDERTAKEN PURSUANT TO THIS AGREEMENT.


 


(C)                          AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS
AGREEMENT MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS
TO DEPARTURES FROM THE PROVISIONS HEREOF MAY NOT BE GIVEN, OTHERWISE THAN WITH
THE PRIOR WRITTEN CONSENT OF THE COMPANY AND THE HOLDERS OF NOT LESS THAN A
MAJORITY IN AMOUNT OF REGISTRABLE SECURITIES; PROVIDED THAT SECTION 6 AND THIS
SECTION 9(C) MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY AND EACH HOLDER (INCLUDING, IN THE CASE OF AN
AMENDMENT, MODIFICATION OR SUPPLEMENT OF SECTION 6, ANY PERSON WHO WAS A HOLDER
OF REGISTRABLE SECURITIES DISPOSED OF PURSUANT TO ANY REGISTRATION STATEMENT). 
NOTWITHSTANDING THE FOREGOING, A WAIVER OR CONSENT TO DEPART FROM THE PROVISIONS
HEREOF WITH RESPECT TO A MATTER THAT RELATES EXCLUSIVELY TO THE RIGHTS OF
HOLDERS OF REGISTRABLE SECURITIES WHOSE SECURITIES ARE BEING SOLD PURSUANT TO A
REGISTRATION STATEMENT AND THAT DOES NOT DIRECTLY OR INDIRECTLY AFFECT, IMPAIR,
LIMIT OR COMPROMISE THE RIGHTS OF OTHER HOLDERS OF REGISTRABLE SECURITIES MAY BE
GIVEN BY HOLDERS OF AT LEAST A MAJORITY IN AMOUNT OF REGISTRABLE SECURITIES
BEING SOLD BY SUCH HOLDERS PURSUANT TO SUCH REGISTRATION STATEMENT.  EACH HOLDER
OF REGISTRABLE SECURITIES OUTSTANDING AT THE TIME OF ANY AMENDMENT,
MODIFICATION, SUPPLEMENT, WAIVER, OR CONSENT OR THEREAFTER SHALL BE BOUND BY ANY
SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER, OR CONSENT EFFECTED PURSUANT
TO THIS SECTION, WHETHER OR NOT ANY NOTICE OF SUCH AMENDMENT, MODIFICATION,
SUPPLEMENT, WAIVER, OR CONSENT IS DELIVERED TO SUCH HOLDER.


 


(D)                         NOTICES.  ALL NOTICES, REQUESTS AND OTHER
COMMUNICATIONS (INCLUDING WITHOUT LIMITATION ANY NOTICES OR OTHER COMMUNICATIONS
TO THE TRUSTEE) PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING AND
DELIVERED BY HAND-DELIVERY, REGISTERED FIRST-CLASS MAIL, NEXT-DAY AIR COURIER OR
FACSIMILE:

 

19

--------------------------------------------------------------------------------


 

(1)                                  IF TO A HOLDER OF REGISTRABLE SECURITIES,
AT THE MOST CURRENT ADDRESS OF SUCH HOLDER SET FORTH ON (X) THE RECORDS OF THE
REGISTRAR UNDER THE INDENTURE, IN THE CASE OF HOLDERS OF NOTES, AND (Y) THE
STOCK LEDGER OF THE COMPANY, IN THE CASE OF HOLDERS OF COMMON STOCK OF THE
COMPANY, UNLESS, IN EITHER SUCH CASE, ANY HOLDER SHALL HAVE PROVIDED NOTICE
INFORMATION IN A NOTICE AND QUESTIONNAIRE OR ANY AMENDMENT THERETO, IN WHICH
CASE SUCH INFORMATION SHALL CONTROL.

 

(2)                                  IF TO THE INITIAL PURCHASERS:

 

Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005
Facsimile No.: (212) 797-8974
Attention: Equity Capital Markets
with a copy to the General Counsel
Facsimile No.: (212) 797-4564

 

with a copy to:

 

Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Facsimile No.: (212) 450-3800
Attention:                                         Alan Dean

                                                                                               
Alan Denenberg

 

(3)                                  IF TO THE COMPANY:

 

Shuffle Master, Inc.

1106 Palms Airport Drive

Las Vegas, Nevada 89119

Facsimile No.: (702) 270-5161
Attention: General Counsel

 

with a copy to:

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Facsimile No.: (212) 751-4864
Attention:                                         Kirk A. Davenport II

 

(4)                                  IF TO THE TRUSTEE:

 

Wells Fargo Bank, National Association

Sixth Street & Marquette Avenue, N9303-120

Minneapolis, MN  55479

 

20

--------------------------------------------------------------------------------


 

Facsimile No.: (612) 667-9825
Attention:                                         Jeffery Rose

 

All such notices, requests and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; the earlier of the date
indicated on the notice of receipt and five (5) Business Days after being
deposited in the mail, postage prepaid, if mailed; one Business Day after being
timely delivered to a next-day air courier; and when the addressor receives
facsimile confirmation, if sent by facsimile during normal business hours, and
otherwise on the next Business Day during normal business hours.

 


(E)                          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE
TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH OF THE
PARTIES HERETO, INCLUDING THE HOLDERS; PROVIDED THAT THIS AGREEMENT SHALL NOT
INURE TO THE BENEFIT OF OR BE BINDING UPON A SUCCESSOR OR ASSIGN OF A HOLDER
UNLESS AND EXCEPT TO THE EXTENT SUCH SUCCESSOR OR ASSIGN HOLDS REGISTRABLE
SECURITIES.


 


(F)                            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS,
INCLUDING VIA FACSIMILE, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 


(G)                         HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.


 


(H)                         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED
TO CONTRACTS MADE AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  EACH OF THE PARTIES HERETO AGREES TO
SUBMIT TO THE JURISDICTION OF THE FEDERAL AND NEW YORK STATE COURTS SITTING IN
MANHATTAN, NEW YORK CITY, THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.


 


(I)                             SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT
OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO
BE INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS,
PROVISIONS, COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND
THE PARTIES HERETO SHALL USE THEIR BEST EFFORTS TO FIND AND EMPLOY AN
ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT
CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION.  IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE
EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT
INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR
UNENFORCEABLE.


 


(J)                             SECURITIES HELD BY THE COMPANY OR ITS
AFFILIATES.  WHENEVER THE CONSENT OR APPROVAL OF HOLDERS OF A SPECIFIED
PERCENTAGE IN AMOUNT OF REGISTRABLE SECURITIES IS REQUIRED HEREUNDER,
REGISTRABLE SECURITIES HELD BY THE COMPANY OR ITS AFFILIATES (AS SUCH TERM IS
DEFINED

 

21

--------------------------------------------------------------------------------


 


IN RULE 405 UNDER THE SECURITIES ACT) OTHER THAN THE INITIAL PURCHASERS OR
HOLDERS DEEMED TO BE AFFILIATES SOLELY BY REASON OF THEIR HOLDINGS OF SUCH
REGISTRABLE SECURITIES SHALL NOT BE COUNTED IN DETERMINING WHETHER SUCH CONSENT
OR APPROVAL WAS GIVEN BY THE HOLDERS OF SUCH REQUIRED PERCENTAGE; PROVIDED THAT
REGISTRABLE SECURITIES THAT THE COMPANY OR AN AFFILIATE OF THE COMPANY OFFERS TO
PURCHASE OR ACQUIRES PURSUANT TO AN OFFER, EXCHANGE OFFER, TENDER OFFER OR
OTHERWISE SHALL NOT BE DEEMED TO BE HELD BY THE COMPANY OR SUCH AFFILIATE UNTIL
LEGAL TITLE TO SUCH REGISTRABLE SECURITIES PASSES TO THE COMPANY OR SUCH
AFFILIATE, AS THE CASE MAY BE.


 


(K)                          THIRD-PARTY BENEFICIARIES.  HOLDERS OF REGISTRABLE
SECURITIES ARE INTENDED THIRD PARTY BENEFICIARIES OF THIS AGREEMENT AND THIS
AGREEMENT MAY BE ENFORCED BY SUCH PERSONS.


 


(L)                             ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH
THE PURCHASE AGREEMENT AND THE INDENTURE, IS INTENDED BY THE PARTIES AS A FINAL
AND EXCLUSIVE STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO
IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND THEREIN AND ANY AND ALL
PRIOR ORAL OR WRITTEN AGREEMENTS, REPRESENTATIONS, OR WARRANTIES, CONTRACTS,
UNDERSTANDINGS, CORRESPONDENCE, CONVERSATIONS AND MEMORANDA BETWEEN THE INITIAL
PURCHASERS ON THE ONE HAND AND THE COMPANY ON THE OTHER, OR BETWEEN OR AMONG ANY
AGENTS, REPRESENTATIVES, PARENTS, SUBSIDIARIES, AFFILIATES, PREDECESSORS IN
INTEREST OR SUCCESSORS IN INTEREST WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF ARE MERGED HEREIN AND REPLACED HEREBY.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

SHUFFLE MASTER, INC.

 

 

 

 

 

 

 

By:

 

/s/ Paul Meyer

 

 

Name:

Paul Meyer

 

 

Title:

President

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

GOLDMAN, SACHS & CO.

 

 

 

 

BY: DEUTSCHE BANK SECURITIES INC.

 

 

 

 

 

 

 

By:

 

/s/ Arthur Goldfrank

 

 

Name:

Arthur Goldfrank

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

 

/s/ M Nayber

 

 

Name:

M Nayber

 

 

Title:

Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------